                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     KEITH R. RIOS,                                     Case No. 18-cv-06655-EMC
                                   8                    Plaintiff,
                                                                                            ORDER DENYING MOTION FOR
                                   9             v.                                         EXTENSION OF TIME TO FILE A
                                                                                            NOTICE OF APPEAL
                                  10     CRISTINA L. JOHNSON, et al.,
                                                                                            Docket No. 17
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff’s motion for extension of time to file a notice of appeal is DENIED because it

                                  14   was not timely filed. Docket No. 17. A party in a civil action such as this must file a notice of

                                  15   appeal within 30 days after entry of the judgment. Fed. R. App. P. 4(a)(1)(A). The deadline to

                                  16   file a notice of appeal can be extended only if a party requests an extension of the deadline “no

                                  17   later than 30 days after the time period prescribed by this Rule 4(a) expires,” and shows excusable

                                  18   neglect or good cause for the extension. Fed. R. App. P. 4(a)(5)(A). Here, the action was

                                  19   dismissed and judgment was entered on November 27, 2018. Plaintiff’s motion for extension of

                                  20   the time to file a notice of appeal was filed on March 13, 2019, 106 days later and therefore not

                                  21   within 60 days after the entry of judgment. The motion cannot be granted because it is untimely.

                                  22   See Fed. R. App. P. 4(a)(5)(A).

                                  23          IT IS SO ORDERED.

                                  24

                                  25   Dated: April 3, 2019

                                  26
                                  27                                                   ______________________________________
                                                                                        EDWARD M. CHEN
                                  28                                                    United States District Judge
